Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US Patent Application 2005/0032955 A1, published 10 Feb. 2005, hereinafter Nakano) in view of McWatters and Rowe (“Diffusive transport of VOCs through LLDPE and two coextruded geomembranes,” J.Geotechnical & Geoenvironmental Eng., pp. 1167-1177, published Sep. 2010, hereinafter McWatters) and further in view of Seaman Corp. (“Application of geomembranes in the management of PFAS,” published Jul. 2019, hereinafter Seaman) and evidence provided by Millipore Sigma.
Regarding claims 1, 5-12, and 14-15, Nakano teaches an ethylene-vinyl alcohol (EVOH) resin composition with superior barrier properties, in which the EVOH has an ethylene content of 5 to 60 mol.% and a degree of saponification of 80 to 99 mol.% (Abstract).  Nakano teaches using this resin in a multilayer structure including at least one layer comprising the resin composition, with a multilayer structure of T/Ad/X/Ad/T, where the EVOH resin composition, 
Thus, the thickness of his five-layer film is 55 (20+5+5+5+20) to 10,900 [Symbol font/0x6D]m (5000+300+300+300+5000).
While Nakano teaches these thickness for a blow molded container (paragraph 0101), Nakano teaches the multilayer structure can be a film or a blow molded container made from the film (paragraphs 0095 and 0099).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize these same thicknesses for a stand-alone film.
Millipore Sigma (“Hydrophobic Polymers,” accessed 03 Dec. 2021) teaches that polyethylene is hydrophobic.
Nakano does not disclose the use of his film as a liner or geomembrane in a polyfluoroalkyl substance (PFAS) containment area nor the permeation coefficient for PFAS through his film.
McWatters teaches the use of a 5-layer film with a five layer structure of: LLDPE/tie resin/EVOH (38 mol.% ethylene)/tie resin/LLDPE with a total thickness of 0.53 mm (530 [Symbol font/0x6D]m) as a geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).
nd column, Materials section, 1st paragraph).  She teaches the concentrations of some VOCs downstream of the EVOH-based geomembrane were below their detection limit (page 1172, 2nd column, last paragraph).
Nakano in view of McWatters does not disclose that PFAS is a contaminant that needs to be contained with a liner or geomembrane.
Seaman teaches that geomembranes (claimed liner) are used to contain PFASs, fuel, and water (claimed PFAS contaminated material) in areas such as aviation fire training pits (claimed containment area) (page 2, 1st column, 1st paragraph).  Seaman provides a diagram of the FAA containment guidance for fire training facilities (Figure 3, reproduced below), which has a 3-layer secondary containment system (that is, a three-layer geomembrane) and a trench.


    PNG
    media_image1.png
    767
    800
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the geomembrane of Nakano in view of McWatters in the PFASs-containment system of Seaman.  Seaman teaches the FAA has suggested the use of an engineered containment system consisting of a drainage system protected with a secondary geomembrane and a trench (page 2, 1st column, 1st paragraph and Figure 3).
It is the examiner’s position that given Nakano in view of McWatters and further in view of Seaman’s teaches a system with a geomembrane with the same number layers and each layer of the same composition and same thickness as the claimed invention, the system with a geomembrane of Nakano in view of McWatters and further in view of Seaman would inherently have the same permeation coefficient for PFAS as the claimed invention, and therefore, would fall within the claimed range for permeation coefficient for PFAS.

Claims 1, 5-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over McWatters and Rowe (“Diffusive transport of VOCs through LLDPE and two coextruded geomembranes,” J.Geotechnical & Geoenvironmental Eng., pp. 1167-1177, published Sep. 2010, hereinafter McWatters) in view of Nakano et al. (US Patent Application 2005/0032955 A1, published 10 Feb. 2005, hereinafter Nakano) and further in view of Seaman Corp. (“Application of geomembranes in the management of PFAS,” published Jul. 2019, hereinafter Seaman) and evidence provided by Millipore Sigma.
Regarding claims 1, 5-12, and 14-15, McWatters teaches the use of a 5-layer film with a five layer structure of: LLDPE/tie resin/EVOH (38 mol.% ethylene)/tie resin/LLDPE with a total thickness of 0.53 mm (530 [Symbol font/0x6D]m) as a geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).  McWatters teaches that each LLDPE layer, adhesive layer, and EVOH layer (core layer) were 42%, 6%, and 4%, respectively, of the total thickness; therefore, her LLDPE, adhesive, and EVOH (core layer) layers had thicknesses of 223 [Symbol font/0x6D]m (42%x530), 31.8 [Symbol font/0x6D]m (6%x530), and 21.2 [Symbol font/0x6D]m (4%x530), respectively.  McWatters teaches that her 5-layer film reduced the permeation coefficient for volatile organic compounds (VOCs) by two orders of magnitude compared with a LLDPE geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).  She teaches the concentrations of some VOCs downstream of the EVOH-based geomembrane were below their detection limit (page 1172, 2nd column, last paragraph).
Millipore Sigma (“Hydrophobic Polymers,” accessed 03 Dec. 2021) teaches that polyethylene is hydrophobic.

Nakano teaches an ethylene-vinyl alcohol (EVOH) resin composition with superior barrier properties, in which the EVOH has an ethylene content of 5 to 60 mol.% and a degree of saponification of 80 to 99 mol.% (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an EVOH copolymer with the degree of saponification taught by Nakano in the multilayer film of McWatters in view of Seaman.  McWatters and Nakano are analogous art as they are both drawn to 5-layer barrier films with EVOH core layers and LLDPE outer layers adhered with adhesive layers.  Further, Nakano teaches his ethylene-vinyl alcohol (EVOH) resin composition has with superior barrier properties (Abstract).
Seaman teaches that geomembranes (claimed liner) are used to contain PFASs, fuel, and water (claimed PFAS contaminated material) in areas such as aviation fire training pits (claimed containment area) (page 2, 1st column, 1st paragraph).  Seaman provides a diagram of the FAA containment guidance for fire training facilities (Figure 3, reproduced above), which has a 3-layer secondary containment system (that is, a three-layer geomembrane) and a trench.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the geomembrane as taught by McWatters in view of Nakano in the PFASs-containment system of Seaman.  Seaman teaches the FAA has suggested the use of an engineered containment system consisting of a drainage system protected with a secondary geomembrane and a trench (page 2, 1st column, 1st paragraph and Figure 3).
.

Claims 1, 5-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman Corp. (“Application of geomembranes in the management of PFAS,” published Jul. 2019, hereinafter Seaman) in view of McWatters and Rowe (“Diffusive transport of VOCs through LLDPE and two coextruded geomembranes,” J.Geotechnical & Geoenvironmental Eng., pp. 1167-1177, published Sep. 2010, hereinafter McWatters) and further in view of Nakano et al. (US Patent Application 2005/0032955 A1, published 10 Feb. 2005, hereinafter Nakano) and evidence provided by Millipore Sigma.
Regarding claims 1, 5-12, and 14-15, Seaman teaches that geomembranes (claimed liner) are used to contain PFASs, fuel, and water (claimed PFAS contaminated material) in areas such as aviation fire training pits (claimed containment area) (page 2, 1st column, 1st paragraph).  Seaman provides a diagram of the FAA containment guidance for fire training facilities (Figure 3, reproduced above), which has a 3-layer secondary containment system (that is, a three-layer geomembrane) and a trench.
Seaman does not disclose the structure or composition of his geomembrane.
nd column, Materials section, 1st paragraph).  McWatters teaches that each LLDPE layer, adhesive layer, and EVOH layer (core layer) were 42%, 6%, and 4%, respectively, of the total thickness; therefore, her LLDPE, adhesive, and EVOH (core layer) layers had thicknesses of 223 [Symbol font/0x6D]m (42%x530), 31.8 [Symbol font/0x6D]m (6%x530), and 21.2 [Symbol font/0x6D]m (4%x530), respectively.  McWatters teaches that her 5-layer film reduced the permeation coefficient for volatile organic compounds (VOCs) by two orders of magnitude compared with a LLDPE geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).  She teaches the concentrations of some VOCs downstream of the EVOH-based geomembrane were below their detection limit (page 1172, 2nd column, last paragraph).
Millipore Sigma (“Hydrophobic Polymers,” accessed 03 Dec. 2021) teaches that polyethylene is hydrophobic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the multilayer film as taught by McWatters as a geomembrane in the containment system taught by Seaman.  McWatters teaches that her 5-layer film reduced the permeation coefficient for volatile organic compounds (VOCs) by two orders of magnitude compared with a LLDPE geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).  She teaches the concentrations of some VOCs downstream of the EVOH-based geomembrane were below their detection limit (page 1172, 2nd column, last paragraph).

Nakano teaches an ethylene-vinyl alcohol (EVOH) resin composition with superior barrier properties, in which the EVOH has an ethylene content of 5 to 60 mol.% and a degree of saponification of 80 to 99 mol.% (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an EVOH copolymer with the degree of saponification taught by Nakano in the geomembrane in the containment system of Seaman in view of McWatters.  McWatters and Nakano are analogous art as they are both drawn to 5-layer barrier films with EVOH core layers and LLDPE outer layers adhered with adhesive layers.  Further, Nakano teaches his ethylene-vinyl alcohol (EVOH) resin composition has with superior barrier properties (Abstract).
It is the examiner’s position that given Seaman in view of McWatters and further in view of Nakano teaches a system with a geomembrane with the same number layers and each layer of the same composition and same thickness as the claimed invention, the system with a geomembrane of Seaman in view of McWatters and further in view of Nakano would inherently have the same permeation coefficient for PFAS as the claimed invention, and therefore, would fall within the claimed range for permeation coefficient for PFAS.

Response to Arguments
Applicant's arguments filed 06 Feb. 2022 have been fully considered, but they were not persuasive. 
Applicant amended claims 1, 5-12 and 14-15 and cancelled claims 2-4 and 13.
Applicant argues that McWatters teaches that EVOH-core laminates control permeation of BTEXs, whereas Seaman teaches that PFASs and PCBs have different chemistries, so one of ordinary skill in the art would not be motivated to select the laminate of McWatters for controlling the permeation of PFASs, since BTEXs are more similar to PCBs than are PFASs.
Examiner agrees that the chemistries are different, as discussed by Seaman.  However, Seaman lists multiple attributes that the two type of chemicals have in common, and the one major difference discussed by Seaman is the higher water solubility of PFASs.  Applicant has not provided evidence that this difference would lead one of ordinary skill in the art to not utilize the teaching of McWatters regarding the improved performance of laminates with an EVOH-core.  Given that McWatters found a 100-fold decrease in permeation coefficient for VOCs, it is the examiner’s position that one of ordinary skill in the art would have a reasonable expectation of success in using the EVOH-based laminate of McWatters in place of a LLDPE geomembrane to reduce the permeation coefficient of PFASs.
Applicant argues that proper motivations have not been provided for combining the applied prior art.
However, as presented above, proper motivations have been provided for secondary references:
McWatters teaches that her 5-layer film reduced the permeation coefficient for volatile organic compounds (VOCs) by two orders of magnitude compared with a LLDPE geomembrane (Abstract and page 1168, 2nd column, Materials section, 1st paragraph).  nd column, last paragraph).
Nakano teaches an ethylene-vinyl alcohol (EVOH) resin composition with superior barrier properties, in which the EVOH has an ethylene content of 5 to 60 mol.% and a degree of saponification of 80 to 99 mol.% (Abstract).
Seaman teaches the FAA has suggested the use of an engineered containment system consisting of a drainage system protected with a secondary geomembrane and a trench (page 2, 1st column, 1st paragraph and Figure 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787